Citation Nr: 0602568	
Decision Date: 01/30/06    Archive Date: 02/07/06

DOCKET NO.  99-11 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
foot disorder.


REPRESENTATION

Appellant represented by:	Sean Kendall, Esq.


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 




INTRODUCTION

The veteran served on active duty from July 1970 to April 
1974.

Procedurally, a May 2002 decision by the Board of Veterans 
Appeals (CAVC) denied the appellant's motion requesting that 
an August 17, 1990 Board decision, that denied a claim of 
entitlement service connection for a foot disorder, be 
revised or reversed on the grounds of alleging clear and 
unmistakable error (CUE).  This issue was finally decided by 
a January 5, 2005 decision of the United States Court of 
Appeals for Veterans Claims (CAVC).  In that decision, the 
CAVC determined that the appellant had filed a notice of 
disagreement (NOD) with respect to a June 2001 RO rating 
decision that declined to reopen a claim of entitlement to 
service connection for a foot disorder, and ordered the issue 
remanded to the Board for issuance of a statement of the case 
(SOC).  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).


REMAND

As indicated in the introduction, the appellant has filed a 
timely NOD with respect to a June 2001 RO rating decision 
that declined to reopen a claim of entitlement to service 
connection for a foot disorder.  This issue is remanded to 
the RO for issuance of an SOC in order to afford the 
appellant the opportunity to perfect his appeal, if he so 
desires.  See Manlincon, 12 Vet. App. 238.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions:

Furnish the veteran and his representative, if 
any, an SOC on issue of whether new and material 
evidence has been presented to reopen a claim of 
entitlement to service connection for a foot 
disorder that advises him of the Reasons and 
Bases for the decision and the requirements 
necessary to perfect his appeal.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The case has been remanded to 
the RO to ensure due process of law, and no inference should 
be drawn regarding the final disposition of the claim as a 
result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


